Citation Nr: 0108534	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  98-11 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant's discharge under other than honorable 
conditions constitutes a bar to Department of Veterans 
Affairs (VA) benefits, exclusive of health care under Chapter 
17, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service previously determined to be 
creditable from July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) administrative 
and rating decisions dated in May 1998.  The administrative 
decision found that there was no new and material evidence to 
change the result of a March 1983 administrative decision on 
the character of the veteran's discharge.  The rating 
decision found that the veteran's seizure disorder was 
incurred during other than honorable service from July 1973 
to January 1976, and that the veteran was therefore not 
entitled to service connection for a seizure disorder.  A 
hearing was held in June 1999 in Washington, D.C., before the 
undersigned, who was designated by the chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & 
Supp. 2000).  By a decision dated in February 2000, the Board 
found that a new factual basis had been presented to warrant 
reconsideration of the March 1983 administrative decision, 
and remanded the case to the RO for such consideration.  

The RO continued to find that the character of the veteran's 
discharge for his service from July 1973 to January 1976 was 
under conditions other than honorable.  However, in a 
decision dated in August 2000, the RO granted service 
connection for a seizure disorder, for purposes of medical 
care eligibility under Chapter 17, Title 38 U.S.C.  
Accordingly, that issue is no longer before the Board.  


FINDINGS OF FACT

1.  The appellant served on active duty from July 1970 to 
January 1976.  

2.  During this time, he was AWOL for 117 days from September 
1975 to January 1976, constituting 5.8 percent of his total 
service.  

3.  The remaining 94.2 percent of the veteran's service was 
honest, meritorious, and faithful.  

4.  The veteran's period of AWOL does not constitute willful 
and persistent misconduct.


CONCLUSION OF LAW

The appellant's discharge from service in January 1976, under 
other than honorable conditions, is not considered to be 
under dishonorable conditions, and, thus, is not a bar to VA 
monetary benefits.  38 U.S.C.A. § 5303 (West 1991); 38 C.F.R. 
§ 3.12 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to notice and the duty to assist.  However, the 
evidence of record is sufficient to enable a decision 
granting the complete benefit sought in this appeal; 
accordingly, the appellant will not be prejudiced by our 
deciding the case at this time on the merits.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

The veteran entered onto active duty in July 1970, and was 
discharged from service in January 1976, under other than 
honorable conditions (OTHC), due to a period of absence 
without official leave (AWOL) of 117 days.  As indicated 
above, this appeal ensued because entitlement to compensation 
benefits for a seizure disorder has been denied on the basis 
that it was incurred during dishonorable service.  Service 
connection for a seizure disorder has been allowed to the 
extent that entitlement to medical care eligibility under 
38 U.S.C., Chapter 17, is established.  However, for monetary 
benefits based on service connection, the period of service 
on which the entitlement is based must be under conditions 
other than dishonorable.  38 U.S.C.A. § 5303 (West 1991); 
38 C.F.R. § 3.12 (2000).  

In determining the character of a discharge, there are 
certain types of discharges for which entitlement to VA 
benefits is barred by statute, including by reason of 
sentence of general court-martial, as a deserter, or for a 
discharge under OTHC issued as a result of an absence without 
official leave (AWOL) for a continuous period of at least 180 
days; this latter bar does not apply if there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c).  Such discharges 
are absolute bars to VA benefits, in the absence of insanity.  
38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(b).  

The veteran's discharge under OTHC was based on a period of 
AWOL of 117 days.  Although he was noted, while AWOL, to be a 
deserter, his discharge was not based on desertion, and his 
period of AWOL was for less than 180 days.  Accordingly none 
of the statutory bars apply.  However, by regulation, it is 
also provided that other types of undesirable discharges are 
deemed to be under dishonorable conditions, thus barring 
entitlement to VA monetary benefits.  38 C.F.R. § 3.12(d).  

In this case, the RO found that although the veteran's 
service from July 1970 to July 1973 was not a bar to 
benefits, his service from July 1973 to January 1976 was 
under dishonorable conditions, as his AWOL constituted 
willful and persistent misconduct.  The applicable regulation 
provides that a discharge under OTHC is considered to be 
under dishonorable conditions, when the discharge is issued 
as a result of willful and persistent misconduct.  38 C.F.R. 
§ 3.12(d) (1999).  However, a discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if the service was otherwise honest, faithful and 
meritorious.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the veteran's misconduct was 
serious, the veteran's prior service cannot be considered.  
Winter v. Principi, 4 Vet.App. 29 (1993).  In determining 
whether the veteran's AWOL is serious misconduct, on the one 
hand, the Court has indicated that unauthorized absence is 
the type of offense "that would interfere with [an] 
appellant's military duties, indeed preclude their 
performance, and thus could not constitute a minor offense."  
Stringham v. Brown, 8 Vet.App. 445, 448 (1995).  However, in 
instances in which the Court directly addressed whether 
unauthorized absence constituted willful and persistent 
misconduct, the Court found the percentage of the time of the 
appellant's total period of active service that he was AWOL 
to be significant.  See Winter (AWOL for 18 percent of total 
service), Struck v. Brown, 9 Vet.App. 145 (1996) (AWOL for 
nearly 30 percent of total service).  In this case, the 
veteran's 117 days of AWOL comprised only 5.8 percent of his 
total service.  

The regulation itself does not specifically address AWOL as 
willful and persistent misconduct.  However, that part of the 
regulation pertaining to periods of AWOL in excess of 180 
days provides that "this bar to benefit entitlement does not 
apply if there are compelling circumstances to warrant the 
prolonged unauthorized absence."  38 C.F.R. § 3.12(c)(6).  
While this does not explicitly apply to periods of AWOL for 
less than 180 days, or to willful and persistent misconduct, 
such lesser periods of AWOL are not mentioned in the statute 
or the regulation; thus, the provision for willful and 
persistent misconduct has been interpreted as applying to 
lesser periods of AWOL.  In interpreting statutes, the 
individual parts or sections of a statute must be considered 
with the other parts "so as to produce a harmonious whole."  
Westerberry v. West, 12 Vet.App. 510 (1999); Lorenzano v. 
Brown, 4 Vet.App. 446 (1993).  Moreover, principles of 
statutory interpretation apply to interpreting regulations as 
well.  Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994).  
Given these principles, the regulation pertaining to willful 
and persistent misconduct, when applied to periods of AWOL 
for less than 180 days, cannot reasonably be interpreted in 
such a way as to provide a harsher penalty for a veteran with 
less than 180 days of AWOL, than would result from AWOL of 
180 days or more.  Thus, in order to maintain consistency and 
harmony, the criteria for compelling circumstances set forth 
in 38 C.F.R. § 3.12(c) are relevant to our analysis of 
whether the veteran's AWOL constituted willful and persistent 
misconduct.  

Factors noted in the regulation to be considered in 
determining whether there are compelling circumstances to 
warrant the prolonged unauthorized absence include the length 
and character of service exclusive of the period of prolonged 
AWOL, which should generally be of such quality and length 
that it can be characterized as  honest, faithful and 
meritorious and of benefit to the Nation.  38 C.F.R. § 
3.12(c)(6)(i).  Reasons which are entitled to be given  
consideration when offered by the claimant include family 
emergencies or obligations, or similar types of obligations 
or duties owed to third  parties.  The reasons for going AWOL 
should be evaluated in terms of the  person's age, cultural 
background, educational level and judgmental maturity.  
Consideration should be given to how the situation appeared 
to  the person himself or herself, and not how the 
adjudicator might have reacted.  38 C.F.R. § 3.12(c)(6)(ii).  

At the time of his discharge, the veteran submitted a 
statement claiming that he had gone AWOL because of financial 
pressures and because his wife had taken their baby and left 
him.  He stated that he "just cracked up because I couldn't 
stand it and I took off."  In addition, the evidence shows 
that he had been recently diagnosed with a seizure disorder, 
which he stated was not under control, despite medication, 
and which had necessitated a change in his occupational 
specialty.  He was 24 years old at that time, and remained 
AWOL for 117 days, until he was caught.  However, prior to 
that, he had over 5 years of excellent service, including 10 
months in Vietnam, and had attained the rank of an E-5 
Sergeant.  Such service was "honest, faithful and 
meritorious and of benefit to the Nation."  His statements 
indicate that he felt overwhelmed and devastated at the time 
he went AWOL, by a combination of his financial situation, 
the collapse of his marriage, and the limitations posed by 
his recently diagnosed illness, which was symptomatic at that 
time.  Viewed with the subjective lens of his despair, such 
circumstances may be considered to be compelling.  Moreover, 
in view of his record prior to that date, we find his 
statements regarding his state of mind at that time to be 
credible.  

Thus, given the circumstances surrounding the absence, and 
that the unauthorized absence constituted 5.8 percent of his 
overall service, the Board finds that the veteran's period of 
AWOL was not willful and persistent misconduct.  Therefore, 
none of the other statutory or regulatory bars being 
applicable, the veteran's discharge in January 1976 was not 
under dishonorable conditions, and, does not constitute a bar 
to VA benefits.  


ORDER

The appellant's discharge from service in January 1976 was 
not under dishonorable conditions, and, therefore, does not 
constitute a bar to VA monetary benefits; the appeal is 
granted.  



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

